Citation Nr: 1711322	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, continued a noncompensable disability rating for bilateral hearing loss. 

In December 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the North Little Rock RO.  In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of each hearing are of record. 

In a December 2013 decision, the Board denied a compensable disability rating for the Veteran's service-connected bilateral hearing loss. The Board also took jurisdiction of the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (providing that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned may be considered part and parcel of the underlying rating issue) and remanded this issue for further development.   

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision.


FINDINGS OF FACT

1. The Veteran is service-connected for hearing loss, evaluated as noncompensably disabling; and bilateral tinnitus evaluated as 10 percent disabling.  A combined disability evaluation of 10 percent is in effect.

2. The Veteran is employed fulltime as a postmaster for the United States Postal Service (USPS). His service-connected disabilities, singularly or in combination, have not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met. 38 C.F.R. §§ 3.340, 4.16 (a), (b) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the TDIU claim, the Veteran was provided appropriate VCAA notice in August 2016.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the DRO and Board hearings such that the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran also offered testimony before a DRO at a December 2008 hearing and before the undersigned VLJ at a Board hearing in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2008 and 2009 hearings, the DRO and undersigned VLJ noted the increased rating issue that was then on appeal.  They also explained the evidence necessary to substantiate the claim for an increased rating.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In December 2013, the Board remanded the case for additional development, to include providing VCAA notice regarding the TDIU claim and to file a VA Form-21-8940.  The AOJ substantially complied with the directives when it mailed the required notice and VA Form 21-8940 to the Veteran in a letter dated in August 2016. However, the Veteran did not respond to this letter and has, to date, not submitted the records or the requested VA Form 21-8940. The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993). In this case, the information that would have been provided on a completed VA Form 21-8940 and the additional treatment records would have been relevant to the claim of entitlement to a TDIU, but the Veteran did not provide the required information. Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Analysis

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities. If a veteran is found to be unemployable solely due to his service-connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration. The question therefore becomes whether or not the veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities. 38 C.F.R. § 4.16 (b).

The Veteran is service-connected for bilateral hearing loss, evaluated at 0 percent disabling; and tinnitus, evaluated at 10 percent disabling. A combined disability evaluation of 10 percent is in effect.  38 C.F.R. § 4.25. As the Veteran does not have either one service-connected disability rated at 60 percent or more or a combined disability rating of 70 percent, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence otherwise warrants referral to the appropriate VA officials for entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16(b). 

Review of the claims file reveals that the Veteran is employed fulltime as a postmaster with USPS. At the December 2008 hearing, he testified that his hearing loss "affected his ability to perform his job."  He also indicated that he worked as the assistant postmaster and supervised over 80 employees, however his hearing loss caused him to work in a "small post office by himself."  He claimed that he "would be in a much higher position if it weren't for his hearing loss." 

VA's Schedule for Rating Disabilities is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1 (2016).  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  In the instant appeal, the Veteran's disability rating compensates him for the interference his disabilities have on his occupational functioning.  While the Veteran claimed to have difficulty working due to his service-connected disabilities, he is currently gainfully employed.  Thus, he does not meet the criteria for a TDIU.  
Accordingly, the Board does not find the Veteran's claim should be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16(b). 

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


